Citation Nr: 0119729	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to an effective date earlier than November 
13, 1997 for the award of a 30 percent disability rating for 
service-connected sinusitis.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to April 
1973, with reserve service from November 1965 to March 1966.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from December 1999 and February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Honolulu, Hawaii (the RO) which denied the benefits 
sought.  

The veteran presented sworn testimony during a personal 
hearing chaired by the undersigned in Washington, DC in April 
2001.  At the hearing, he presented additional documentary 
evidence in support of his claims, along with a waiver of 
initial RO review of this evidence.  See 38 C.F.R. § 20.1304.

Additional issues

At the time of the April 2001 personal hearing, the veteran 
filed directly with the Board an informal claim for 
entitlement to service connection for diabetes mellitus.
That claim is referred to the RO for appropriate action.  See 
38 C.F.R. § 3.155.

In a December 1999 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
tinnitus and assigned a 10 percent rating, effective May 28, 
1999.  The veteran did not express disagreement with the 
assigned effective date within the statutory one year period.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 
20.302 (2000). 

In the same April 2001 document which referred to an informal 
claim for diabetes mellitus, the veteran filed an informal 
claim of entitlement to an earlier effective date for service 
connection for tinnitus.  The matter of entitlement to an 
earlier effective date for service connection for tinnitus 
was also discussed at the April 2001 hearing [see the hearing 
transcript, pages 2, 16].  

The veteran also filed with the Board a separate document 
entitled "Notice of Disagreement", in essence disagreeing 
with the currently assigned effective date for the grant of 
service connection for tinnitus.  The December 1999 RO 
decision was not specifically mentioned, however.  To the 
extent that the veteran was attempting to disagree with the 
December 1999 RO rating decision, the filing of a notice of 
disagreement in April 2001 is untimely.  Id.   Moreover, a 
notice of disagreement must be filed at the RO, not the 
Board.  See 38 C.F.R. § 20.300.  There is no indication in 
the record that a specific claim for an earlier effective 
date for service connection for tinnitus had been filed by 
the veteran prior to April 2001.  In the absence of a RO 
decision denying a claim of entitlement for an earlier 
effective date, his filing a notice of disagreement is 
premature.  

The matter of entitlement to an earlier effective date for 
service connection for tinnitus, which appears to have been 
raised for the first time at the Board, is accordingly 
referred to the RO.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issue of entitlement to service connection for left ear 
hearing loss will be addressed in the REMAND portion of this 
decision.


FINDING OF FACT

Impairment resulting from sinusitis of the level of severity 
required for a 30 percent disability rating was not factually 
ascertainable until January 20, 1998.
  


CONCLUSION OF LAW

January 20, 1998 is the earliest effective date which may be 
assigned for a 30 percent disability rating for sinusitis 
under law.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400, 4.97 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service-connected sinusitis was rated as 10 
percent disabling from June 29, 1990 and 30 percent disabling 
from November 13, 1997.  The veteran is seeking an earlier 
effective date for the grant of the 30 percent disability 
rating for sinusitis.  In particular, he requests a 
30 percent disability rating back to 1993.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Law and regulations

Effective dates

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits, or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. §§ 3.1(r), 3.400.

With regard to the effective date assigned to increased 
disability compensation ratings, governing regulation 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date will be the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  Once a formal claim for 
compensation has been allowed, receipt of a report reflecting 
a VA examination or hospitalization will be accepted as an 
informal claim for increased benefits.  38 C.F.R. § 
3.157(b)(1).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) (holding VA medical examination report 
constituted an informal claim for total disability based on 
individual unemployability). 

Once a claim is received, VA must review the claim, 
supporting documents, and oral testimony in a liberal manner 
to identify and adjudicate all reasonably raised claims.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Additionally, 
VA is required to apply all relevant law in adjudicating the 
claim even though not raised by the claimant.  See Shockley 
v. West, 11 Vet. App. 208, 214 (1998) (citing EF v. 
Derwinski, supra).  Where such a review "reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the RO for development and adjudication of the 
issue."  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Specific schedular criteria

The veteran's sinusitis is evaluated under the schedular 
criteria found in 38 C.F.R. § 4.97, Diagnostic Code 6512.

The provisions of 38 C.F.R. § 4.97, concerning the evaluation 
of diseases of the nose and throat, were revised, effective 
October 7, 1996.  See 61 Fed. Reg. 46,720 (1996).  This 
revision occurred prior to the veteran's formal claim for 
entitlement to an increased disability rating and also prior 
to the informal claim for entitlement to an increased rating, 
as discussed below.  Accordingly, only the current schedular 
criteria may be considered.  Cf. Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991); VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000).

The regulatory rating criteria for the evaluation of 
sinusitis which have been in effect since October 7, 1996 are 
as follows.  Under the general rating formula for sinusitis, 
subsequent to radical surgery with chronic osteomyelitis, or 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent disability 
rating is warranted.  Sinusitis manifested by three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting is 
assigned a 30 percent disability rating.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, warrants the assignment of a 
10 percent disability rating.  An incapacitating episode of 
sinusitis is defined as one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2000).  

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a).  The Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The [Board] must address 
all relevant medical evidence and provide adequate reasons 
for its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted]. 

Factual background

The veteran filed his initial claim of entitlement to service 
connection for sinusitis (VA Form 21-526) on June 29, 1990.  
Service connection for sinusitis was granted in June 1992, 
and a noncompensable disability rating was assigned.  The 
veteran perfected an appeal to the Board as to the disability 
rating assigned to his sinusitis.  

In December 1996, the Board remanded the issue of entitlement 
to an increased disability rating for sinusitis to the RO for 
additional evidentiary development, specifically an physical 
examination to determine the level of severity of the 
veteran's service-connected sinusitis.  A fee basis 
examination was completed in March 1997.  In a December 1997 
decision, the Board granted a 10 percent disability rating.  
In essence, the Board found that the veteran's sinusitis was 
productive of three to six incapacitating episodes per year.  
In implementing the Board's decision, the RO assigned an 
effective date of June 29, 1990 for the 10 percent rating, 
reflecting the date on which the veteran's claim for service 
connection for sinusitis was received.  

In a March 1998 statement, the veteran requested entitlement 
to an earlier effective date for the grant of service 
connection and the assignment of the 10 percent disability 
rating.  In the statement, he argued that service connection 
should have been granted effective as of his discharge from 
active duty.  He also noted that he had already suffered 
three attacks of sinusitis in 1998, but stated "I will not 
apply for more than 10 percent compensation until my VA 
doctor . . . determines that I am entitled to more."  The RO 
denied the claim for the assignment of an earlier effective 
date and the veteran perfected an appeal to the Board.  By 
decision of June 1999, the Board denied the veteran's appeal, 
holding that an effective date earlier than the date of 
receipt of the veteran's original claim for service 
connection, June 29, 1990, was not warranted.  

In May 1999, the veteran submitted a claim for entitlement to 
an increased disability rating, contending that his sinusitis 
had gotten worse.  He raised the issue during a May 1999 
hearing before another member of the Board.  

The report of a September 1999 VA examination reflects the 
veteran's history of having had chronic sinusitis with acute 
episodes approximately three to six times a year, which were 
treated with decongestants and antibiotics.  Upon 
examination, there was mild nasal congestion and no 
tenderness to palpation over the frontal or maxillary 
sinuses. 

In a December 1999 decision, the RO granted a 30 percent 
disability rating for sinusitis and assigned an effective 
date of May 18, 1998.  The RO stated that the effective date 
of May 18, 1999 was assigned because this was the date that 
the treatment records showed more than six attacks per year.


In a written statement, the veteran requested an informal 
conference with a decision review officer to discuss his 
claim.  He indicated that he believed an earlier effective 
date for the 30 percent rating should have been assigned.  
The informal conference was held in January 2000.  

By decision of February 2000, the RO assigned an effective 
date of  November 13, 1997 for the assignment of a 30 percent 
rating for sinusitis, on the basis that VA treatment reports 
reflected six sinusitis attacks during 1997, with the sixth 
having been treated by VA on November 13th.  The  RO denied 
an effective date earlier than November 13, 1997.  

As noted above, the veteran presented hearing testimony 
before the undersigned Member of the Board in April 2001.  
Among other things, he clarified that he received all of his 
medical treatment for sinusitis at the VA Medical Center in 
Honolulu.  A portion of the hearing was spent in discussing 
whether all of the veteran's VA sinusitis treatment records 
had been obtained for review and were contained in the claims 
file.  It was concluded that they were.  

In connection with his hearing, the veteran submitted a 
chronology of his sinus attacks.  He reported various 
"attacks" "bouts" and "flare-ups" during the period from 1993 
to 1999.  The veteran stated that he "should have been 
assigned a 30% disability because it states three to six or 
more attacks."  

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Luyster 
v. Gober, 14 Vet. App. 186 (2000); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  It is the responsibility of the Board 
to determine whether the VCAA is applicable to a particular 
case.  See Holliday v. Principi, 14 Vet. App. 280, 286-90 
(2001).  Since the veteran's claims were pending as of the 
effective date of the law, the VCAA is applicable to this 
case.    

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, and 5103A).  The Board has accordingly 
reviewed the record in order to determine whether the VCAA 
has been effectively complied with or whether a remand may be 
required so that the provisions of the VCAA can be satisfied.

Notwithstanding the fact that this issue was developed by the 
RO before the VCAA was enacted, the Board finds that VA's 
duty to assist the veteran in the development of his claim 
has been fulfilled and that the other pertinent provisions of 
the VCAA have been effectively satisfied by actions taken by 
the RO and by the Board.  This is to say that the VA has made 
all reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim such as VA 
medical records, in providing the veteran with an informal 
conference in January 2000 and in providing a hearing on 
appeal in April 2001.  Furthermore, the RO has notified the 
veteran of the law and regulations which are applicable and 
relevant to his earlier effective claim upon several 
occasions.  

Under such circumstances, no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him and responsibility to notify him mandated by the 
aforementioned legislation.  As discussed in detail above, 
the Board has reviewed the evidence of record and determined 
that all notification and development actions required by the 
new legislation appear to have been completed in full.  
Remanding this case for readjudication under such 
circumstances would serve no useful purpose.  Cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
finds that it may proceed with a decision on the merits of 
the claim of entitlement to an earlier effective date without 
prejudice to the veteran.

Discussion

The veteran is seeking an effective date earlier than the 
currently assigned November 13, 1997 for a 30 percent rating 
for sinusitis.

As indicated in the factual background section above, there 
have been two previous Board decisions concerning sinusitis.  
His appeal of the June 1992 RO rating decision which assigned 
a noncompensable disability rating for sinusitis was 
ultimately resolved by the Board's decision in December 1997 
which assigned a 10 percent rating.  His claim of entitlement 
to an  effective date earlier than June 29, 1990 for the 
grant of service connection for sinusitis was denied by the 
Board in a June 1999 decision.  To the Board's knowledge, the 
veteran has not filed a claim alleging the Board decisions 
involved clear and unmistakable error, nor did he file any 
appeal to the United States Court of Appeals for Veterans 
Claims (the Court).  The Board's decisions are final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Board notes 
in passing that the veteran's April 2001 statement that "I 
have been on continuous appeal since the first decision in 
1992" is thus inaccurate.  

As discussed above, applicable regulations provide that, 
generally, the effective date of an award of compensation 
based on a claim for increase shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  These provisions also stipulate, however, 
that such compensation may also be assigned based on the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date, otherwise date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2). 

After the December 1997 Board decision which granted a 10 
percent rating for sinusitis, the veteran next made reference 
to a claim for a higher disability rating for sinusitis in 
May 1999, when he submitted a formal, written claim for an 
increase in his disability rating.  In fact, in a March 1998 
statement, he explicitly asserted that he was not seeking an 
increased disability rating at that time.  Thus, the 
veteran's claim for an increased disability rating for 
sinusitis was received by the VA in May 1999.   Ordinarily, 
this would be the earliest date of entitlement to an 
increased rating for sinusitis.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400. 

As discussed above, however, VA is required to identify and 
act upon informal claims.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  Once service connection has been 
allowed, as in this case, receipt of a report of a VA 
examination or hospitalization will be accepted as an 
informal claim for increased benefits.  The date of VA 
outpatient treatment or hospitalization will be accepted as 
the date of receipt of a claim.  38 C.F.R. § 3.157(b).  

While the veteran's 1992 increased rating claim was pending 
at the Board in 1997, he received additional VA medical 
treatment for sinusitis.  Although not explicitly stated by 
the RO, these 1997 treatment records were evidently accepted 
as a second, informal claim for an increased disability 
rating for sinusitis under 38 C.F.R. § 3.157.  This 1997 
claim was ultimately formalized by the veteran's May 1999 
claim for an increased rating.   

It therefore falls upon the Board to determine when it was 
factually ascertainable that an increase in disability 
occurred.  See 38 C.F.R. § 3.400(o) (2000).

As noted above, for a 30 percent disability rating to be 
warranted for sinusitis, three or more incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting, must be 
demonstrated in the evidence of record [emphasis added].  
38 C.F.R. § 4.97.
 
In a June 1995 outpatient treatment report, the veteran 
reported that his sinusitis "occurs on occasion".  In March 
1996, the veteran was seen on an outpatient basis.  He 
expressed dissatisfaction with the (then noncompensable) 
disability rating assigned for his service-connected 
sinusitis.  The VA treating physician evidently went over the 
rating criteria with him and advised him that "the next time 
he gets a flareup of his sinusitis, to give us a call and 
comes [sic] in so that we can document it . . . ."

A January 1997 report reflects active sinusitis with yellow 
sputum, post-nasal drainage, and poor transillumination of 
the affected sinus.  An X-ray taken during that visit was 
interpreted as showing chronic bilateral maxillary sinusitis, 
more marked on the left.  He next went to the VA Medical 
Center in April 1997 for treatment of diabetes, at which time 
he reported having had additional episodes of sinusitis in 
February and March.  A September 1997 diabetes treatment 
report again reflects that he told his physician that he had 
had two more sinus attacks.  In November 1997, he again 
reported having had an episode of sinusitis, which he had 
treated himself with antibiotics left over from a previous 
illness.  During a January 1998 visit, he again reported 
having had a sinus flare-up over the holidays, with pain and 
purulent drainage.  

The first pertinent record documenting six episodes of 
sinusitis within a one year period was dated November 13, 
1997.  It is the report of these six episodes of sinusitis 
which the RO has relied upon in granting the effective date 
of November 13, 1997, reflecting the date upon which the 
veteran reported having had the sixth episode of sinusitis.  
In this case, the time frame between November 1996 and 
November 1997 is the first period of time as reflected in the 
VA treatment reports during which the medical records 
document that the veteran suffered six non-incapacitating 
episodes of sinusitis in one year.  This was the basis upon 
which the decision review officer rested the grant of a 
30 percent disability rating effective in November 1997, as 
explained in the February 2000 decision.  

Upon review, however, the Board finds that the grant of a 30 
percent rating effective November 13, 1997 was legally 
erroneous.  This is because the rating criteria for a 
30 percent disability for sinusitis rating require that more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting be 
demonstrated in the evidence of record.  The rating criteria 
for a 10 percent rating are inclusive of three to six non-
incapacitating episodes per year.  

As illustrated above, between November 1996 and November 
1997, the veteran suffered six non-incapacitating episodes of 
sinusitis which are recorded in his medical records, and no 
more.  The seventh episode was documented on January 20, 
1998, when the veteran reported that he had had a sinus 
infection "over the holidays".  The veteran's entitlement to 
a 30 percent disability rating for sinusitis was initially 
demonstrated on January 20, 1998.  January 20, 1998 therefore 
constitutes the earliest point at which his disability met 
the criteria for a 30 percent disability rating, i.e. when 
the medical evidence showed that he had had more than six 
non-incapacitating episodes of sinusitis within a one year 
time frame, between January 1997 and January 1998.  Because 
the evidence does not support a finding of symptomatology 
consistent with the assignment of a 30 percent disability 
rating  any point prior to January 20, 1998, that date 
constitutes the earliest date on which the 30 percent 
disability rating could be assigned under the law.  

The veteran argues that a 30 percent disability rating should 
be assigned for the entirety of the period, that is starting 
when the first episode was documented rather than when the 
sixth (or more correctly the seventh) episode was documented.  
The Board has carefully considered that contention.  However, 
an increased disability rating can only be assigned from the 
point that it is "factually ascertainable" that the level of 
disability met the schedular criteria.  See 38 C.F.R. 
§ 3.400(o) (2000). In other words, the veteran's service-
connected sinusitis could and did not meet the criteria for a 
30 percent disability rating until he had experienced more 
than six episodes of sinusitis within a single twelve month 
period.  Because the seventh documented episode was factually 
ascertainable only as of the January 1998 visit, that 
constitutes the earliest point at which his disability met 
the criteria for a 30 percent disability rating.  This 
conclusion is based on a plain reading of the regulation.  
The Board is aware of no authority to the contrary, and the 
veteran has pointed to none.

Recently submitted evidence, in the form of a self-reported 
chronology of sinus attacks submitted by the veteran in April 
2001, includes a report of a number of attacks in 1997.  The 
exact number is unclear because the dates are uncertain and 
because of terminology used by the veteran such as "bout" and 
"flare-up attack".  Thus, a precise number of attacks cannot 
be established based on this report.  The April 2001 report 
does not change the date on which the increase in disability 
first became factually ascertainable, namely January 20, 
1998.

For the reasons stated above, the preponderance of the 
evidence is against the assignment of an effective date 
earlier than January 20, 1998.  As discussed in detail above, 
it appears that the RO misconstrued the schedular criteria 
which allow for the assignment to a 30 percent rating (i.e. 
assuming that six episodes would suffice when the correct 
criteria clearly is more than six episodes).    

The Board is obligated to undertake a de novo review of a 
issue on appeal, without deference to the underlying RO 
decision.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 19.5, 20.101(a) (2000).   However, in fairness 
to the veteran, and notwithstanding the above analysis, the 
Board will not, overturn the February 2000 decision awarding 
an effective date of  November 13, 1997.  That is, the Board 
does not believe that the veteran should be in essence 
penalized for exercising his right to appeal as such may 
exert a chilling effect on possible future appeals.  However, 
it is important to emphasize that the record before the Board 
does not legally support the assignment of an effective date 
earlier than January 20, 1998, for a 30 percent disability 
rating for sinusitis.  In any event, the benefit sought on 
appeal is denied.  

ORDER

An earlier effective date for the award of a 30 percent 
disability rating for sinusitis is denied.



REMAND

The veteran is also seeking a grant of service connection for 
left ear hearing loss.  He asserts that he was exposed to 
acoustic trauma from loud noises in service and that such 
acoustic trauma is the cause of his left ear hearing loss.  
Service connection is already in effect for right ear hearing 
loss and bilateral tinnitus, both of which have been 
adjudicated to have been the result of acoustic trauma during 
service.

Evidence of record indicates that the veteran receives 
medical treatment for hearing loss, including hearing aids, 
from VA.  

As set forth above, under the VCAA, VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, including providing 
physical examinations when necessary.

In this case, the record contains no evidence pertinent to 
the issue of whether the veteran's left ear hearing loss is 
related in any way to service.  This is a medical issue, 
requiring medical expertise to resolve.  The Board believes 
that the record is currently inadequate for the purpose of 
rendering an informed decision.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment related to hearing 
loss and the provision of hearing aids 
afforded to the veteran which are not 
contained in his claims file for 
inclusion in the file.

2.  The veteran should be afforded a VA  
examination to identify the etiology of 
the veteran's left ear hearing loss, 
including any relationship to service.  
The claims folder, including the records 
obtained pursuant to the above request, 
should be made available to the examiner 
for review.  The examiner is requested to 
review the veteran's medical records and 
in conjunction with the clinical 
examination, render an opinion as to the 
cause of the veteran's left ear hearing 
loss and identify whether there is any 
relationship between the left ear hearing 
loss and his military service.  The 
complete rationale for all opinions 
expressed should be fully explained.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  
Thereafter, the RO should readjudicate 
this issue.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



